DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 11/30/2021 has been entered.  Claims 1-2, 5-6, 12-13, 15, and 18-20 have been amended, claim 14 remains canceled, and claim 22 has been added. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: there is a lack of unity among the newly presented method claim 23 and the previously presented claims which are directed to a system.
23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Objections
Claim 22 is objected to because of the following informalities: the word “to” should be inserted between “adjacent” and “the”, line 4.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, 13, 16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al., and further in view of US 2006/0046243 A1-Stachecki et al.
Claim 1: “A system for cryocooling biological samples, the system comprising: a first chamber that holds a first amount of a cryogenic liquid;”:  Lihl et al. discloses a Dewar vessel encompasses an inner container 12
“a container holder, positioned in thermal contact with the first chamber”:  Lihl et al. discloses container holder (chamber 5) receives a container 50 (Col. 4, line 34) and is in thermal contact with the Dewar vessel 1 (Col. 4, lines 30-36, Figs. 1 and 2).  
“that holds a removable container positioned therein,”:  Lihl et al. discloses container holder (chamber 5) receives container 50 which encompasses at least one specimen holder 2, therefore, container holder (chamber 5) is capable of holding at least one removable container positioned therein (Col. 4, lines 33-36, Fig. 2).  Further, Lihl et al. disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).
“wherein the removable container holds a second amount of the cryogenic liquid”:  Lihl et al. discloses container 50 is capable of holding a second amount of liquid cryogenic fluid (liquid cooling agent 3, Col. 4, lines 33-36, Fig. 2).  Further, Lihl et al. disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).
“and forms a second chamber;”:  Lihl et al. discloses container 50 forms a second chamber which is illustrated in Fig. 2, Col. 4, lines 33-36).
“an elongated tube holder holds one hollow elongated tube into the removable container;”:  Lihl et al. discloses an elongated tube holder (actuation element 36) which holds a transfer container 35 (an elongated tube, Fig. 2, Col. 4, lines 48-53).  Further, Lihl et al. disclose the elongated tube (transfer container 35) is a syringe or pipette (Col. 4, line 47, both are 

Regarding claim 1, Lihl et al. teaches the invention discussed above.  Further, Lihl teaches a hollow elongated tube (transfer container 35) and Lihl et al. disclose the hollow tube (transfer container 35) is in the removable container (Dewar vessel 1, Fig. 6), and illustrated in Fig.  However, Lihl et al. does not teach a sample wand configured to hold and transfer a biological sample.
For claim 1, Stachecki et al. teaches a method for vitrification of a mammalian biological specimen (Para. [0002], lines 1-2) and Stachecki et al. teaches a similar sample wand (a straw that is sealable to hold a biological specimen (Para. [0014], lines 3-4), and transferring the biological specimen (Para. [0053], line 2), which reads on the instant claim limitation of a sample wand configured to hold and transfer a biological sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lihl et al. to further include a sample wand (straw) configured to hold and transfer a biological sample as taught by Stachecki et al., because Stachecki et al. teaches the straw containing the vitrified biological specimen may be stored at ultra-low temperature (typically in liquid nitrogen) until such time as the biological specimen is required for use (Para. [0014], lines 8-11).

Claim 2: “wherein the sample holder is an elongated sample holder having a distal end with a first diameter, and a proximal end with a second diameter larger than 

    PNG
    media_image1.png
    393
    413
    media_image1.png
    Greyscale


Claim 7: “wherein a distal end of the elongated tube includes an angled distal surface.”:  Lihl et al. disclose a distal end of the elongated tube (transfer container 35); further, Lihl et al. disclose an angled distal surface of a distal end of the elongated tube (transfer container 35) illustrated in annotated Fig. 2 below.

    PNG
    media_image2.png
    393
    413
    media_image2.png
    Greyscale


Claim 8: “wherein the cryogenic liquid is liquid nitrogen.”:  Lihl et al. discloses the liquid cooling agent is preferably liquid nitrogen (Col. 3, lines 35-36).

Claim 9: “wherein the container holder is positioned within the first chamber.”:  Lihl et al. discloses the container holder (chamber 5) is positioned within the first chamber (Dewar vessel 1, Col. 3, lines 36-37, Fig. 1).

Claim 13: “further comprising a fourth chamber formed by a bottom side wall portion of the container holder and an inner bottom surface of the first chamber, wherein the fourth chamber is configured to receive the second amount of the cryogenic liquid drained from the removable container.”:  Lihl et al. discloses a fourth chamber formed 
 

    PNG
    media_image3.png
    348
    356
    media_image3.png
    Greyscale



Claim 16: “wherein the elongated tube holder is configured to be vertically transferred along a first vertical plane via a first vertical transfer mechanism.”:  Lihl et al. 

Claim 21: “wherein the elongated tube holder is configured to transfer the elongated tube into the container, and to transfer the elongated tube containing the sample holder therein out of the container.”:  Lihl et al. discloses a control unit 38 is what makes possible programming of a chronological sequence of transfer steps between the at least one reservoir holder 20 and the at least one specimen holder 2 (Col. 4, lines 59-62).

Claim 22: “A cryogenic cooling system for cryocooling biological samples, the cryogenic cooling system comprising: a container having a main chamber that contains a cryogenic liquid”:  Lihl et al. discloses a Dewar vessel encompasses an inner container 12 is filled with a liquid cooling agent 3 that is preferably liquid nitrogen (Col. 3, lines 33-36). 
“a Dewar adjacent the container and having a first chamber fluidly connected to the main chamber to receive therefrom and hold a first amount of the cryogenic liquid;”:  Lihl et al. disclose a Dewar vessel 1 is adjacent to the container  12 (illustrated in Fig. 1).  Further, Lihl et al. disclose the Dewar (Dewar vessel 1) has a first chamber (chamber 4, Fig. 1) fluidly connected to the main chamber (container 12, Fig. 1) to receive 
“a removable container having a second chamber that holds a second amount of the cryogenic liquid distinct from the first amount of the cryogenic liquid;”:  Lihl et al. disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).  Further, Lihl et al. discloses container 50 forms a second chamber which is illustrated in Fig. 2, Col. 4, lines 33-36).
“a container holder positioned in the Dewar in direct contact with the cryogenic liquid in the first chamber, the container holder removably holding therein the removable container;”:  Lihl et al. discloses container holder (chamber 5) receives a container 50 (Col. 4, line 34) and is in thermal contact with the Dewar vessel 1 (Col. 4, lines 30-36, Figs. 1 and 2).  Further, Lihl et al. disclose chamber 5 is inserted into neck 13 of Dewar vessel (Col. 3, lines 36-37), this the container holder (chamber 5) is removably holding therein.  Also, Lihl et al. disclose the apparatus can be embodied removably from the Dewar vessel (Col. 2, lines 42-43).
“an elongated tube holder that holds and moves a hollow elongated tube between a first position above the removable container and a second position in the cryogenic liquid held within the second chamber of the removable container;”:  Lihl et al. discloses an elongated tube holder (actuation element 36) which holds a transfer container 35 (an elongated tube, Fig. 2, Col. 4, lines 48-53).  Further, Lihl et al. disclose the elongated 

Regarding claim 22, Lihl et al. teaches the invention discussed above.  Further, Lihl teaches a hollow elongated tube (transfer container 35) and Lihl et al. disclose the hollow tube (transfer container 35) is in the removable container (Dewar vessel 1, Fig. 6), and illustrated in Fig.  However, Lihl et al. does not teach a sample wand configured to hold and transfer a biological sample.
For claim 22, Stachecki et al. teaches a method for vitrification of a mammalian biological specimen (Para. [0002], lines 1-2) and Stachecki et al. teaches a similar sample wand (a straw that is sealable to hold a biological specimen (Para. [0014], lines 3-4), and transferring the biological specimen (Para. [0053], line 2), which reads on the instant claim limitation of a sample wand configured to hold and transfer a biological sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lihl et al. to further include a sample wand (straw) configured to hold and transfer a biological sample as taught by Stachecki et al., because Stachecki et al. teaches the straw containing the vitrified .


Claims 3, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al., US 2006/0046243 A1-Stachecki et al., and in further view of US 9,417,166 B2-Thorne et al. (‘166 B2)
Regarding claim 3, modified Lihl et al. teaches the invention discussed above in claim 2.  Further, modified Lihl et al. teaches an elongated sample holder with a proximal end and a sample wand (straw) discussed above.  However, modified Lihl et al. does not teach a magnet or a magnetic portion positioned thereon and configured to be magnetically held by the same wand.
For claim 3, Thorne et al. (‘166 B2) teaches a magnet which hold the sample and hits holder to a base which is capable of magnetically holding the wand (Col. 10, lines 13-14), further, Fig. 2 illustrate the magnet is located on the proximal end of the sample holder, which reads on the instant claim limitation of a magnet or a magnetic portion positioned thereon and configured to be magnetically held by the same wand.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include a magnet or a magnetic portion positioned thereon and configured to be magnetically held by the same wand as taught by Thorne et al. (‘166 B2) because Thorne et al. (‘166 B2) teaches the sample 1 and its holder 2 are held to a base 3 by, e.g., a magnet (Col. 10, lines 13-14) and Thorne et al. teaches the holder and the base are held together to 

Regarding claim 17, modified Lihl et al. teaches the invention discussed above in claim 16.  Further, modified Lihl et al. teaches a sample wand (straw) discussed above.  However, modified Lihl et al. does not teach the sample wand is configured to be vertically transferred along the first vertical plane via a second vertical transfer mechanism.
	For claim 17, Thorne et al. teaches various vertical translation mechanism which include gravity, a guillotine-like mechanism), by a solenoid, by a linear or stepper motor (e.g., along a rotating screw), by a nanomotion motor, by compressed gas (via a piston), and by a mechanical mechanism that couples a spinning weight with an electric clutch to a linear translation stage; it could also be translated using a multiple axis robotic arm/manipulator; the motion can be tailored in each of these mechanisms to provide limited acceleration magnitudes during acceleration from rest and deceleration to a stop in the liquid cryogen (Col. 10, lines 22-30), which reads on the instant claim limitation of the sample wand is configured to be vertically transferred along the first vertical plane via a second vertical transfer mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include another vertical translation mechanism as taught by Thorne et al., because Thorne et al. teaches the vertical translation mechanism can be driven by, e.g., gravity (e.g., simple free fall along a guiding rod, a lever, Col. 10, lines 19-20) and Thorne et al. teaches it t 

Regarding claim 18, modified Lihl et al. teaches the invention discussed above in claim 1.  However, modified Lihl et al. does not teach a gas handling manifold configured to remove a cold gas layer above the cryogenic liquid in the container.
For claim 18, Thorne et al. teaches the cold gas layer can be removed by several mechanisms (Col. 6, line 3), which reads on the instant claim limitation of a gas handling manifold configured to remove a cold gas layer above the cryogenic liquid in the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include various mechanisms for removing a cold gas layer as taught by Thorne et al., because Thorne et al. teaches a stream of warm, dry gas is projected along the sample's plunge path from a nozzle or other aperture held above the initial position of the sample (Col. 6, lines 4-6) and Thorne et al. teaches the gas stream may be coaxial with the plunge path or it may come at any angle to the plunge path, including along the cold surface; the gas nozzle or outlet may be held in a fixed position, or it may be attached to the vertical translation mechanism that holds the sample so that it moves with the sample; the size and shape of the nozzle, its distance above the surface of the liquid cryogen, and the gas flow velocity exiting it can be adjusted to produce the most efficient removal of the .


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al., US 2006/0046243 A1-Stachecki et al., US 9,417,166 B2-Thorne et al. (‘166 B2), and in further view of US 7,263,162 B2-Thorne et al. (‘162 B2).
Regarding claim 4, modified Lihl et al. teaches the invention discussed above in claim 2.  Further, modified Lihl et al. teaches an elongated sample holder with a distal end discussed above.  However, modified Lihl et al. does not teach a micropatterned film positioned thereon, wherein the micropatterned film is configured to hold the biological sample.
For claim 4, Thorne et al. (‘162 B2) teaches a patterned film 12 located at the distal end of the sample holder (Col. 7, lines 6-7, Figs. 2A and 3), where the pattern film is capable of holding a biological sample, which reads on the instant claim limitation of a micropatterned film positioned thereon, wherein the micropatterned film is configured to hold the biological sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include a patterned film located on the distal end of the sample holder and capable of holding a biological sample as taught by Thorne et al. (‘162 B2), because Thorne et al. (‘162 B2) teaches the patterning on the film 12 allows for mounting the smallest crystals (Col. 7, 

Regarding claim 5, modified Lihl et al. teaches the invention discussed above in claim 4.  However, modified Lihl et al. does not teach a micropatterned film that is about 5-25 µm thick, and has a width, length and/or diameter of about 1-3 mm.
For claim 5, Thorne et al. (‘162 B2) teaches a patterned filed with a thickness of 3-15 µm (Col. 9, line 16); further, Thorne et al. (‘162 B2) teaches diameter must be matched to the size of the crystal and capillaries of many diameters must be stocked (Col. 3, lines 10-12), which reads on the instant claim limitation of a micropatterned film that is about 5-25 µm thick, and has a width, length and/or diameter of  about 1-3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include a micropatterned film that is about 5-25 µm thick, and has a width, length and/or diameter of 1-3 mm as taught by Thorne et al. (‘162 B2), because Thorne et al. teaches the thin plastic film is employed to support a crystal to be analyzed (Col. 4, lines 35-36) and Thorne et al. (‘162 B2) teaches to ensure that the crystal ends up near the radial center of the capillary, the capillary diameter must be matched to the crystal size (Col. 3, lines 9-10).


6 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al., US 2006/0046243 A1-Stachecki et al., US 9,417,166 B2-Thorne et al. (‘166 B2), and in further view of US 2013/0263622 A1-Mullen et al.
Regarding claim 6, modified Lihl et al. teaches the invention discussed above in claim 2.  Further, modified Lihl et al. teaches an elongated sample holder with a proximal end and an elongated tube discussed above.  However, modified Lihl et al. does not teach a plurality of fins extending radially out from an outer surface, of the proximal end, wherein the projections are configured to contact an inner surface of the elongated tube when the elongated sample holder is positioned therein.
For claim 6, Mullen et al. teaches a cryogenic sample holder 10 designed to retain biological specimens (Para. [0003], lines 1-2 and abstract, lines 1-2), where the sample holder 10 comprises projections 28 (fins) on the body 20 of the holder 10 (Para. [0026], line 1 and Para. [0027], lines 1-3, Fig. 3), Fig. 3 of Mullen et al. illustrate multiple projections, further, Mullen et al. teaches the projections 28 (fins) are capable of contacting a surface of the elongated tube when the elongated sample holder is positioned therein, which reads on the instant claim limitation of a plurality of fins extending radially out from an outer surface, of the proximal end, wherein the projections are configured to contact an inner surface of the elongated tube when the elongated sample holder is positioned therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include a plurality of projections (fins) extending radially out from an outer surface, of the proximal end, wherein the projections are configured to contact an inner surface of the .


Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al., US 2006/0046243 A1-Stachecki et al., and in further view of US 2009/0186405 A1-Chin.
Regarding claim 10, modified Lihl et al. teaches the invention discussed above in claim 1.  Further, modified Lihl et al. teaches an elongated tube holder discussed above.  However, modified Lihl et al. does not teach elongated hemi-cylindrical jaws configured to grip the elongated tube and extend a length comparable to substantially the length of the sample holder positioned therein.
For claim 10, Chin teaches devices for the cryopreservation of biological specimens (Para. [0002], lines 1-2), and a clamp 940 comprising a jaw (Para. [0072], lines 1-2, Fig. 9B), is illustrated in annotated Fig. 9B below with hemi-cylindrical jaws, which is capable of gripping elongated tube and extend a length comparable to substantially the length of the sample holder positioned therein, which reads on the instant claim limitation of elongated hemi-cylindrical jaws configured to grip the 

    PNG
    media_image4.png
    424
    428
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include elongated hemi-cylindrical jaws configured to grip the elongated tube and extend a length comparable to substantially the length of the sample holder positioned therein as taught by Chin, because Chin teaches in order to vitrify, the end of a cryogenic container is inserted through the sleeve; the container is inserted until the heat transfer zone is located where it will be immersed within the general flow of the cryogen and once in place, the open jaw of the clamp is placed over the sleeve at 926; the handles of the clamp are released which allows the jaw to squeeze the sleeve to engage the cryogenic container; the purpose of clamping the cryogenic container to the sleeve is to keep the cryocontainer from being pushed out of the sleeve when the cryogen flows (Para. [0074], lines 10).

claim 11, modified Lihl et al. teaches the invention discussed above in claim 10.  Further, modified Lihl et al. teaches an elongated tube holder discussed above.  However, modified Lihl et al. does not teach elongated hemi-cylindrical jaws.
For claim 11, Chin teaches devices for the cryopreservation of biological specimens (Para. [0002], lines 1-2), and a clamp 940 comprising a jaw (Para. [0072], lines 1-2, Fig. 9B), is illustrated in annotated Fig. 9B below with hemi-cylindrical jaws, which reads on the instant claim limitation of elongated hemi-cylindrical jaws.

    PNG
    media_image4.png
    424
    428
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include elongated hemi-cylindrical jaws configured to grip the elongated tube and extend a length comparable to substantially the length of the sample holder positioned therein as taught by Chin, because Chin teaches in order to vitrify, the end of a cryogenic container is inserted through the sleeve; the container is inserted until the heat transfer zone is located where it will be immersed within the general flow of the cryogen and once in place, the open jaw of the clamp is placed over the sleeve at 926; the handles of the clamp are released which allows the jaw to squeeze the sleeve to engage the cryogenic container; the purpose of clamping the cryogenic container to the sleeve is to 

Regarding claim 12, modified Lihl et al. teaches the invention discussed above in claim 1.  Further, modified Lihl et al. teaches a third chamber (apparatus 10, Fig. 2) which performs the automated transfer of at least one liquid between the at least one specimen holder 2 and the at least one reservoir holder 20 (Col. 4, lines 54-56) and a removable container, also discussed above.  However, modified Lihl et al. does not at least one conduit.
For claim 12, Chin teaches a dip tube 724 (Para. [0058], line 10, Fig. 7), which reads on the instant claim limitation of at least one conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include at least one conduit (dip tube 724) as taught by Chin, because Chin teaches a dip tube 724 extends into the bottle to draw out liquid nitrogen (Para. [0058], line 10, Fig. 7).

Regarding claim 20, modified Lihl et al. teaches the invention discussed above in claim 1.  Further, modified Lihl et al. teaches a second amount of cryogenic liquid and a first chamber discussed above.  However, modified Lihl et al. does not explicitly teach the first chamber includes one or more drains in a top portion thereof.
For claim 20, Chin teaches a one or more drains (outlet pipe 170, Para. [0058], line 3, Fig. 7), Fig. 7 illustrate the outlet pipe 710 on a top portion of a first chamber 

    PNG
    media_image5.png
    251
    515
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include one or more drains in a top portion thereof as taught by Chin, because Chin teaches the top assembly comprises an outlet pipe 710 (Para. [0058], lines 1-3) and Chin teaches a small flow of cold gaseous nitrogen will then flow through and chill the outlet pipe; this flow also prevents backwash of ambient air into the outlet pipe (Para. [0063], lines 2-5).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al., US 2006/0046243 A1-Stachecki et al., US 2009/0186405 A1-Chin, and in further view of US 9,297,499 B2- Jimenez-Rios et al.
Regarding claim 15, modified Lihl et al. teaches the invention discussed above in claim 10.  Modified Lihl et al. does teach a fourth chamber (inner container 12, Col. 3, line 34, Fig. 1), and modified Lihl et al. teaches a removable container also discussed above.  However, modified Lihl et al. does not teach a cutter configured to cut the 
For claim 15, Jimenez-Rios et al. teaches a device for the cryopreservation and/or vitrification of a biological sample in a freezing medium (Col. 1, lines17-19), a cutting element that may be used or associated with the cryogenic storage device (Col. 3, lines 12-13), which is capable of cutting the member or pierce a bottom surface of the container to allow the second amount cryogenic liquid to drain from the container into the fourth chamber and reads on the instant claim limitation of a cutter configured to cut the member or pierce a bottom surface of the container to allow the second amount cryogenic liquid to drain from the container into the fourth chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include a cutting element (cutters) as taught by Jimenez-Rios et al., because Jimenez-Rios et al. teaches a cutting element slices an outer sleeve or overwrap that encased biological sample-containing vessel as the vessel is held in an organizer or rack within the storage device (Col. 3, lines 15-18, Figs. 5 and 6).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,547,416 B2-Lihl et al., US 2006/0046243 A1-Stachecki et al., and in further view of US 4,534,818- Kreager et al.
Regarding claim 19, modified Lihl et al. teaches the invention discussed above in claim 1.  Further, modified Lihl et al. teaches a proximal end and a distal end of the 
For claim 19, Kreager et al. teaches an ultrasonic sealing unit provided with opposing jaw members such that when the jaws shut the material tensioned against the sealing area provide seals (abstract, lines 8-9 and Col. 3, lines 1-4), which reads on the instant claim limitation of an ultrasonic sealer or thermal sealer comprising retractable jaws positioned above the container holder and configured to seal at least one of a proximal end and a distal end of the tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lihl et al. and further include an ultrasonic sealer or thermal sealer comprising retractable jaws as taught by Kreager et al., because Kreager et al. teaches at the top of the arcuate path, the jaws close with the flexible packaging material therebetween and during the downward portion of the cycle (Col. 3, lines 61-64) and the ultrasonic sealing unit is actuated and end seals are provided on the flexible packaging material (Col. 2, lines 61-64); further, Kreager et al. teaches present invention may be any material susceptible to ultrasonic sealing, which may be conventional materials or materials especially adapted to be sealed ultrasonically (Col. 6, lines 24-26).


Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.  Regarding Applicant's remarks pertaining to the primary reference of Lihl et al., and the container 50. The container 50 of Lihl et al. holds liquid cryogenic fluid (Col. 3, lines 33-36). Applicant asserts because the reference of Lihl et al. does not explicitly disclose a sample wand to transfer a biological sample, and the secondary reference of Stachecki et al. does in fact teach a sample wand (a straw that is sealable to hold a biological specimen (para. [0014], lines 3-4) and this wand (straw) does transfer a biological specimen (para. [0053], line 2), and because the combination of the references of Lihl et al. and Stachecki et al. were used in combination to address this claim limitation presented in claim 1, Applicant asserts "the proposed combinations of art are legally insufficient to render obvious any of Applicant's pending claims." 
The Examiner disagrees with the aforementioned remark, as both the references of Lihl et al. and Stachecki et al. are both relevant and in the same field of invention as the instant application. Regarding paragraph 3 of Applicant remarks, pertaining to the references of Lihl et al., Stachecki et al., Thorne et al. ('166 B2) and Thorne et al. ('162 B2); Applicant asserts Lihl et al. "alone or in combination with Thorne et al. ('166 B2) and Thorne et al. ('162 B2), and Mullen et al. fails to teach or suggest every element and limitation of Applicant's claim limitation." The Examiner disagrees to the previously mentioned argument, since the Lihl et al. does disclose a removable container (col. 4, lines 33-36) and a hollow elongated tube (transfer container 35, Col. 4, lines 48-53), further, Lihl et al. disclose transfer container 35 is a syringe or a pipette, which is a type of hollow elongated tube. Therefore, Lihl et al. and the other references continue to 
Regarding pg. 11 of Applicant's remarks, pertaining to a cryogenic fluid, Applicant asserts "a cryogenic liquid is by definition one that is at a temperature below -153 C...if the container 50 or sample holder or reservoir of Lihl holds a cryogenic fluid, as required by Applicant's amended and new claims, all liquids would freeze." The Examiner disagrees with the later argument. First, there is no support of the definition of a cryogenic fluid in the specification of the instant application nor in the claims. Second, Lihl et al. disclose a liquid cooling agent (Col. 3, lines 35-36) and does not disclose a specific temperature. 
As noted on pg. 11, para. 2 of Applicant's remarks, Applicant acknowledges "the straw taught by Stachecki is a hollow tube that holds cells", this acknowledgment along with the citation of Stachecki et al. does teach transferring the biological specimen (para. [0046], lines 1-2) and (para. [0053], lines 1-2) and claims 2b and 2c of Stachecki et al.  Furthermore, the transfer container 35 of Lihl et al. does disclose an elongated hollow tube.  Lihl et al. disclose the transfer container 35 is a syringe or a pipette (Col. 4, line 47) and Lihl et al. disclose the transfer container 35 is motorized, pneumatic, or hydraulic fashion.  Apparatus 10 is equipped for that purpose with an actuation element 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799